Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anne Davis Barry on June 1, 2022.

1. (Currently Amended) A system for automatic re-localization of a handheld
scanning device in a previously mapped environment, the system comprising:
a two-dimensional (2D) scanner comprising:
a light source, an image sensor and a controller, the light source steers a beam of light within a first plane to illuminate object points in the environment, the image sensor is arranged to receive light reflected from the object points, and the controller being operable to determine a distance value to at least one of the object points; and
one or more processors operably coupled to the 2D scanner, the one or more
processors being responsive to non-transitory executable instructions for performing
operations comprising:
determining a current x, y location of the 2D scanner in the environment relative to a location in a non-digital floorplan of the environment, the determining comprising:
generating a 2D image of the non-digital floorplan; and
comparing virtual scan data of a user selected location in the 2D image of the non-digital floor plan to current scan data received from the 2D scanner
generating a new 2D image of at least a subset of the environment, the at least a subset of the environment comprising the current location of the 2D scanner and at least one other location in the environment; and
combining overlapping portions of theof the non-digital floorplan and the new 2D image.

2. (Currently Amended) The system of claim 1, wherein the determining further
comprises:
computing the virtual scan data based at least in part on a point of view of the user selected location in theof the non-digital floorplan
obtaining the current scan data from the 2D scanner at the current location;
comparing the virtual scan data to the current scan data; and
based on the virtual scan data not matching the current scan data:
modifying the point of view of the user selected location inthe 2D image of the non-digital floorplan
repeating the computing, obtaining, and comparing.

5. (Currently Amended) The system of claim 1, wherein the system further comprises a mobile computing device coupled to the 2D scanner, and the current location of the 2D scanner relative to a location in theof the non-digital floorplan is determined by an augmented reality application executing on the
mobile computing device.

6. (Currently Amended) The system of claim 1, wherein the 2D image of the nondigital
floorplan is a photograph.

7. (Currently Amended) The system of claim 1, wherein the non-digital floorplan is
a floorplan of a building.

8. (Currently Amended) The system of claim 1, wherein the 2D image of the nondigital
floorplan includes an image of a scale adjacent the non-digital floorplan.

9. (Currently Amended) A method for automatic re-localization of a handheld
scanning device in a previously mapped environment, the method comprising:
determining a current x, y location of a 2D scanner in the environment relative to a location in a non-digital floorplan of the environment, the determining comprising:
generating a 2D image of the non-digital floorplan; and 
comparing virtual scan data of a user selected location in the 2D image of the non-digital floorplan to current scan data received from the 2D scanner
the 2D scanner comprising: a light source, an image sensor and a controller, the light source steers a beam of light within the first plane to illuminate object points in the environment, the image sensor is arranged to receive light reflected from the object points, the controller being operable to determine a distance value to at least one of the object points;
generating a new 2D image of at least a subset of the environment, the at least a
subset of the environment comprising the current location of the 2D scanner and at least one other location in the environment; and
combining overlapping portions of theof the non-digital floorplan and the new 2D image.

10. (Currently Amended) The method of claim 9, wherein the determining comprises:
computing the virtual scan data based at least in part on a point of view of the user selected location in theof the non-digital floorplan
obtaining the current scan data from the 2D scanner at the current location;
comparing the virtual scan data to the current scan data; and
based on the virtual scan data not matching the current scan data:
modifying point of view of the user selected location in theof the non-digital floorplan
repeating the computing, obtaining, and comparing.

13. (Currently Amended) The method of claim 9, wherein the current location of the
2D scanner relative to a location in the of the non-digital floorplan is determined by an augmented reality application executing on a mobile
computing device coupled to the 2D scanner.

14. (Currently Amended) The method of claim 9, wherein the 2D image of the nondigital
floorplan is a photograph.

15. (Currently Amended) The method of claim 9, wherein the non-digital floorplan is
a floorplan of a building.

16. (Currently Amended) The method of claim 9, wherein the 2D image of the nondigital
floorplan includes an image of a scale adjacent the non-digital floorplan.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claim(s) amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668